Citation Nr: 1001509	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for weak feet, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1940 to 
August 1941.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the Veteran's request for 
increased ratings for his service-connected varicose veins of 
the right and left lower extremities and weak feet.

In September 2009, the Veteran was notified of the time and 
place of a Board hearing he had requested in connection with 
his appeal.  See 38 C.F.R. § 20.704(b) (2009).  He failed to 
report for the hearing, however, and no request for 
postponement was ever received.  Accordingly, the Board will 
process his appeal as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

Additionally, in his December 2009 informal hearing 
presentation, the Veteran, through his representative, 
contended that his service-connected varicose veins of the 
right and left lower extremities, combined with his service-
connected weak feet, rendered him unemployable.  In this 
case, the Board infers a claim for entitlement to a total 
disability rating based on unemployability due to service-
connected disability (TDIU).  As this claim has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.

The decision below addresses the Veteran's claims for higher 
ratings for his varicose veins of the right and left lower 
extremities.  Consideration of the remaining claim on appeal 
is deferred pending completion of the development sought in 
the remand that follows the decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  The Veteran's varicose veins of the right lower extremity 
are manifested by persistent edema; stasis pigmentation, 
eczema, intermittent ulceration, and board-like edema are not 
shown.

2.  The Veteran's varicose veins of the left lower extremity 
are manifested by persistent edema without stasis 
pigmentation, eczema, or ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.104, Diagnostic Code 7120 (2009).

2.  The criteria for a rating higher than 20 percent for 
varicose veins of the left lower extremity have not been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.104, Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.

Through a June 2006 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claims.  By the June 2006 notice letter, the 
RO also provided the general criteria for assigning rating 
criteria and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the June 2006 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2006 letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
June 2006 notice letter.  Otherwise, nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Records from 
treatment the Veteran has received at the Cincinnati VA 
Medical Center (VAMC) have been associated with the claims 
file.  The Veteran has further provided written argument in 
support of his claims.  The Veteran was given VA examinations 
in July 2006 and September 2007, and records of those 
examinations have been associated with the claims file.  In 
that connection, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
Board acknowledges that although the VA examiners were unable 
to review the Veteran's claims file, both examiners stated 
that they did thoroughly electronically review the Veteran's 
post-service treatment records from the Cincinnati VAMC.  
Further, reports of both VA examinations contain thorough 
physical examinations and clear documentation of the 
examiners' findings.  Both examination reports are thorough 
and supported by VA outpatient treatment records.  The Board 
thus finds that the examinations, combined with the VA 
treatment records associated with the Veteran's claims file, 
are an adequate basis upon which to base a decision.  

Otherwise, neither the Veteran nor his representative has 
identified, and the record does not indicate, existing 
records pertinent to the claims on appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
entitlement to compensation has already been established, VA 
must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim.  The United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a staged rating is required.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).

The Veteran's service-connected varicose veins of the right 
lower extremity is currently evaluated as 40 percent 
disabling, and his varicose veins of the right lower 
extremity is currently evaluated as 20 percent disabling, 
under Diagnostic Code 7120, which addresses varicose veins.  
See 38 C.F.R. § 4.104 (2009).  Under Diagnostic Code 7120, a 
20 percent rating is assigned for persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema; a 40 percent 
rating is assigned for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; a 60 percent rating is assigned for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration; and a 100 percent rating 
is assigned for massive board-like edema, with constant pain 
at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120. A note 
that follows the criteria calls for the separate evaluation 
of each involved extremity.  Id.

Relevant medical evidence consists of VA examinations 
conducted in July 2006 and September 2007, as well as records 
of the Veteran's ongoing treatment at the Cincinnati VAMC.  
The Veteran was also provided VA examination in November 2005 
in connection with a prior increased-rating claim; as this 
examination falls within the one-year period prior to the 
filing of the instant claim, the Board will consider evidence 
from the November 2005 examination as well.  See 38 C.F.R. 
§ 3.400(o)(2) (2009); Hart, supra.

Report of the November 2005 VA examination reflects the 
Veteran's complaint of constant bilateral leg pain, limiting 
his walking to one block.  The Veteran reported taking a 
prescription pain reliever, which provided some relief.  The 
examiner noted the Veteran's complaints of swelling in his 
right leg.  He reported experiencing no clots, but reported 
that he did experience some edema that was relieved by 
elevating his legs and feet.  Physical examination revealed 
the Veteran to walk with an unsteady gait and use a cane, and 
the Veteran was noted to have several superficial varicose 
veins bilaterally.  Pitting edema was noted on his right leg 
only.  No ulcerations were found.  The examiner noted that 
the Veteran's reflexes were reduced at his ankles 
bilaterally, as was sensation in his distal feet.  The 
examiner diagnosed chronic leg pain but opined that there was 
"no objective evidence that [the Veteran's] varicose veins 
interfere with his ability to walk or other functioning."  

Report of the Veteran's July 2006 VA examination reflects 
that, although the examiner was unable to review the 
Veteran's claims file, he did review the Veteran's electronic 
medical record from the Cincinnati VAMC in its entirety.  The 
examiner noted the Veteran's complaints of pain in his feet 
and legs, as well as swelling of the right leg.  The Veteran 
stated that he had had to leave his occupation as a preacher 
because he was unable to stand up to deliver sermons.  The 
Veteran was noted to walk with a cane and stated that he was 
able to stand for only 5 minutes at a time before needing to 
sit down.  He further complained of aching, fatigue, 
weakness, and fatigability in his legs and feet, although he 
reported that he did not use support hosiery.  Physical 
examination revealed superficial nontender varicosities 
bilaterally, with 2+ pitting edema of the right lower 
extremity.  No ulcerations or stasis changes were noted.  The 
Veteran was noted to walk with an unsteady and slow gait and 
was diagnosed with bilateral varicose veins with chronic 
edema of the right lower extremity.  The examiner concluded 
that the Veteran's right lower extremity pain was related to 
his varicose veins but noted that the Veteran's complaints of 
weakness in his lower extremities "seems out of proportion 
to the physical findings."  

Similarly, the Veteran's September 2007 VA examiner noted in 
his report that although he was unable to review the 
Veteran's claims file, he did review the Veteran's electronic 
medical record from the Cincinnati VAMC in its entirety.  The 
examiner noted the Veteran's complaint of persistent edema in 
the right leg, as well as aching, fatigue, throbbing, and 
constant pain in the lower extremities bilaterally.  The 
examiner acknowledged that the Veteran was currently 
unemployed but noted that he reported being retired due to 
"age or duration of work."  Physical examination revealed 
that the Veteran had no discoloration or ulceration on either 
extremity, as well as no erythromelalgia, no angioneurotic 
edema, and no signs of Reynaud's syndrome.  No stasis 
pigmentation or eczema was noted.  (The Board acknowledges 
that electromyography of the Veteran's lower extremities 
revealed a moderately severe chronic sensorimotor peripheral 
neuropathy in the right lower extremity but notes that there 
is no indication that such disability is in any way related 
to the Veteran's varicose veins of the lower extremities.  
There is thus no need to consider this disability in 
evaluation of the Veteran's service-connected varicose veins 
of the right and left lower extremities.)

Records of the Veteran's ongoing treatment at the Cincinnati 
VAMC reflect that he has been seen on multiple occasions for 
complaints of chronic pain in his legs and feet. He was found 
to have edema of the feet bilaterally in December 2005, which 
has been treated with prescription pain-relieving medication.  
Similarly, he was treated for complaints of chronic leg pain 
and edema in January 2006 with prescription medication.

Upon review of the above evidence, the Board concludes that 
an increased rating for varicose veins of the right lower 
extremity is not warranted.  This is so because at no time 
has the Veteran been shown to have stasis pigmentation, 
eczema, or persistent ulceration.  Although the Veteran has 
been shown to have painful and persistent edema of the right 
lower extremity related to his varicose veins, there is 
simply no evidence present in the record-from either his 
treatment at the Cincinnati VAMC or his multiple VA 
examinations-to suggest that the Veteran has suffered from 
stasis pigmentation, eczema, or ulceration of his right lower 
extremity.  Thus, a requisite criterion for a 60 percent 
rating is not met.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120.  Furthermore, the Board finds that a 100 percent rating 
is not warranted because board-like edema has not been shown 
on any VA examination or in any treatment record.  Id.  As 
such, the Board concludes that the Veteran's symptoms of 
varicose veins of the right lower extremity are appropriately 
accounted for in the current 40 percent rating.

The Board further finds, upon review of the above evidence, 
that an increased rating for varicose veins of the left lower 
extremity is not warranted.  This is so because at no time 
has the Veteran been shown to have stasis pigmentation, 
eczema, or persistent ulceration of the left lower extremity.  
Although the Veteran has been shown to have edema of the left 
lower extremity related to his varicose veins, there is 
simply no evidence present in the record to suggest that the 
Veteran has suffered from stasis pigmentation or eczema of 
his left lower extremity.  Thus, a requisite criterion for a 
40 percent rating is not met.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Similarly, due to the absence in the 
record of any evidence of persistent ulceration, the Board 
finds that a 60 percent rating is not warranted under 
Diagnostic Code 7120.  Furthermore, the Board finds that a 
100 percent rating is not warranted because board-like edema 
has not been shown on any VA examination or in any treatment 
record.  Id.  As such, the Board concludes that the Veteran's 
symptoms of varicose veins of the left lower extremity are 
appropriately accounted for in the current 20 percent rating.

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  It should 
also be pointed out that there is no showing that the 
Veteran's service-connected disabilities have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The disabilities 
currently on appeal have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by 
the rating schedule, referral for a determination of whether 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115- 16 (2008).  Thus, the criteria 
for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected varicose veins of the right lower 
extremity warrants no higher than a 40 percent rating, and 
his varicose veins of the left lower extremity warrants no 
higher than a 20 percent rating.  This is so for the entirety 
of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7120 (2009).  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claims for increased 
ratings, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Entitlement to an increased rating for varicose veins of the 
right lower extremity is denied.

Entitlement to an increased rating for varicose veins of the 
left lower extremity is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for increased rating for his service-
connected weak feet.

A review of the Veteran's claims file reflects that the 
Veteran was provided VA medical examinations in July 2006 and 
September 2007.  At the July 2006 examination, he was noted 
to complain of constant pain in his feet.  The examiner 
diagnosed him with bilateral hallux valgus and a mild flexion 
deformity in the proximal interphalangeal joint of the left 
second toe and of the distal interphalangeal joint of the 
left third toe.  Range of motion of all the Veteran's toes 
was found to be normal.  The examiner noted that there was no 
pes planus or pes cavus but did not provide a diagnosis of 
the condition underlying the Veteran's weak feet 
symptomatology.  Similarly, at the September 2007 VA 
examination, physical examination revealed no objective 
evidence of painful motion, tenderness, or instability, 
although the examiner noted generalized non-pitting edema of 
the right foot.  The examiner further noted the Veteran to 
have objective evidence of flexion weakness of the feet 
bilaterally and reddened calluses of the metatarsophalangeal 
joints bilaterally, as well as a flexion deformity of the 
second through fourth distal interphalangeal joints on the 
left foot.  No evidence of malunion or nonunion of the tarsal 
or metatarsal bones was noted.  Radiological evaluation 
revealed severe osteoarthritis involving the first 
interphalangeal and metatarsophalangeal joints bilaterally.  
The examiner assigned a diagnosis of degenerative joint 
disease.

Under Diagnostic Code 5277, a bilateral weak foot is noted to 
be a symptomatic condition secondary to many constitutional 
conditions and characterized by atrophy of the musculature, 
disturbed circulation and weakness.  This disability is to be 
rated according to the underlying condition with a minimum 
rating of 10 percent.  A grant of service connection is not 
warranted pursuant to Diagnostic Code 5277 unless there is an 
identifiable underlying condition causing the symptomatology 
identified as "weak feet"; the 10 percent rating under 
Diagnostic Code 5277 is thus appropriate only when the 
underlying condition is found to be noncompensably disabling.  
In this case, however, it does not appear that any underlying 
condition that causes the Veteran's symptomatology has been 
identified.  Further, the Board notes that at his most recent 
VA examinations, as discussed above, the Veteran has been 
diagnosed with both hallux valgus and with degenerative joint 
disease of the first interphalangeal and metatarsophalangeal 
joints of both feet.  Additionally, in the many VA 
examinations afforded to the Veteran prior to his current 
claim, he has been assigned multiple diagnoses of pes planus, 
including at a May 1941 in-service examination that led to 
his medical discharge from service in August 1941 for, in 
part, bilateral second-degree pes planus.  The Veteran was 
further diagnosed with pes planus in examinations in 1942, 
1948, 1969, and 1986.  Similarly, in the March 1942 rating 
decision that initially granted him service connection for 
weak feet, the Veteran was noted to have pes planus.  
However, that disability was specifically ruled out in the 
July 2006 VA examination and was not indicated in the 
September 2007 examination.

The Board notes that it is unable to properly evaluate the 
Veteran's service-connected weak feet without a clear and 
well-reasoned diagnosis of the underlying disability causing 
the symptomatology for which the Veteran has been rated.  As 
noted above, the Veteran has been variously diagnosed with 
multiple disabilities of the feet, including pes planus, 
hallux valgus, and degenerative joint disease.  However, 
there are conflicting findings with regard to the presence of 
pes planus, and it is further unclear from the record which 
of these disabilities causes (or combine to cause) the 
Veteran's symptomatology of "weak feet," for which he has 
been granted service connection.  The Board notes that where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995).  In light of the above findings, the Board 
concludes that another VA examination is needed to provide a 
diagnosis and evaluation of the underlying condition causing 
the Veteran's symptomatology of "weak feet."  Thus, on 
remand, the Veteran must be provided a VA medical examination 
of his feet.  The examiner must identify each disability of 
the feet from which the Veteran currently suffers and must 
explain which disability or disabilities causes (or combine 
to cause) the Veteran's symptomatology of weak feet.  The 
examiner must explain each diagnosis in the context of the 
Veteran's previous diagnoses, as set forth above, and must 
evaluate the current severity of each of the disabilities 
identified to contribute to the "weak feet" symptomatology.

The Board notes that, depending on the type of underlying 
condition, rating the underlying condition causing the "weak 
feet" symptomatology identified in Diagnostic Code 5277 may 
involve disability that includes limitation of motion.  The 
Board notes that when evaluating musculoskeletal disabilities 
rated on the basis of limitation of motion, VA must consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  
In VA Fast Letter 06-25 (November 29, 2006), VA's 
Compensation & Pension (C&P) Service noted that to properly 
evaluate any functional loss due to pain, examiners, at the 
very least, should undertake repetitive testing (to include 
at least three repetitions) of the joint's or spine's range 
of motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.

Under these circumstances, the Veteran should be scheduled 
for examination at an appropriate VA medical facility.  See 
38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that 
the Veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The Veteran must 
also be invited to submit any pertinent 
evidence in his possession, and the 
originating agency should explain the 
type of evidence that is his ultimate 
responsibility to submit.  The letter 
must clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claim within the one-year period).  

2.  After securing any additional 
records, the Veteran must be scheduled 
for evaluation at an appropriate VA 
medical facility and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2009).  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the physician(s) 
designated to examine the Veteran.  All 
appropriate tests and studies (to 
include X-rays or other appropriate 
diagnostic testing) must be 
accomplished, and all clinical findings 
must be reported in detail.

The examiner must provide a clear 
diagnosis for each foot disability and, 
for each identified disability, must 
address whether the disability 
contributes to the Veteran's 
symptomatology of "weak feet."  The 
examiner must explain each diagnosis in 
the context of the Veteran's previous 
diagnoses.  For any disability 
identified as contributing to 
symptomatology of weak feet, the 
examiner must provide a full evaluation 
of the current severity of the 
disability.  

The examiner must further report whether, 
during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
feet; and whether, and to what extent, 
the Veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  The examiner must 
express such functional losses in terms 
of additional degrees of limited motion 
(beyond the limitation shown on 
examination).  

Note:  To properly evaluate any 
functional loss due to pain, C&P Service 
examiners, as per C&P Service policy, 
must at the very least undertake 
repetitive testing (to include at least 
three repetitions) of the joint's range 
of motion.  See VA Fast Letter 06-25 
(November 29, 2006).

The examiners must set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed.  

3.  The adjudicator must ensure that 
the examination reports comply with 
this remand and the questions presented 
in the examination requests.  If any 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal must be adjudicated 
in light of all pertinent evidence and 
legal authority.  Consideration should 
be given to whether any "staged" 
rating is warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If 
any benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


